19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Launeil SANDERS, Plaintiff Appellant,v.Aaron Neil SANDERS;  Natalie Caroline Sanders, Plaintiffs,v.GASTON COUNTY;  Timothy Patti, Authorized Agent of GastonCounty;  Catherine Stevens, Authorized Agent of GastonCounty;  James Carpenter, Authorized Agent of Gaston County;William Varley, Authorized Agent of Gaston County;  UnitedStates of America, Defendants Appellees.
No. 93-1932.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1993.Decided March 29, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CA-93-71)
Launeil Sanders, appellant pro se.
Frank Bayard Aycock, III, Charlotte, NC;  James Carpenter, Carpenter & James, Gastonia, NC,;  William Alfred Blancato, Hendrick, Zotian, Bennett & Blancato, Winston-Salem, NC, for appellees.
W.D.N.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and imposing an injunction barring future claims concerning the child custody matter at issue.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sanders v. Gaston County, No. CA-93-71 (W.D.N.C. July 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We reject Appellee's request for sanctions pursuant to Fed.  R.App. P. 38.  This dismissal is without prejudice to Appellee's seeking future sanctions in the district court or in this Court should Appellant seek to appeal the same matter anew